 



Exhibit 10.2

 

GUARANTY AND SECURITY AGREEMENT

 

dated as of July 31, 2013

 

made by

 

BIOSCRIP, INC.
as Borrower

 

and

 

The other Grantors From Time to Time Party Hereto

 

in favor of

 

SUNTRUST BANK
as Administrative Agent

 



 

 

 

Table of Contents

 



      Page         ARTICLE I Definitions 1           Section 1.1 Definitions 1  
        Section 1.2 Other Definitional Provisions; References 5         ARTICLE
II Guarantee 5           Section 2.1 Guarantee 5           Section 2.2 Payments
7         ARTICLE III Grant of Security Interest 7           Section 3.1 Grant
of Security Interest 7           Section 3.2 Transfer of Pledged Securities 9  
        Section 3.3 Grantors Remain Liable under Accounts, Chattel Paper and
Payment Intangibles 9         ARTICLE IV Acknowledgments, Waivers and Consents 9
          Section 4.1 Acknowledgments, Waivers and Consents 9           Section
4.2 No Subrogation, Contribution or Reimbursement 12         ARTICLE V
Representations and Warranties 12           Section 5.1 Confirmation of
Representations in Credit Agreement 13           Section 5.2 Benefit to the
Guarantors 13           Section 5.3 Pledged Securities; Promissory Notes 13    
      Section 5.4 First Priority Liens 13           Section 5.5 Legal Name,
Organizational Status, Chief Executive Office 13           Section 5.6 Prior
Names, Prior Chief Executive Offices 13           Section 5.7 Chattel Paper 14  
        Section 5.8 Truth of Information; Accounts 14           Section 5.9
Governmental Obligors 14           Section 5.10 Copyrights, Patents and
Trademarks 14         ARTICLE VI Covenants 14           Section 6.1 Covenants in
Credit Agreement 14           Section 6.2 Maintenance of Perfected Security
Interest; Further Documentation 15           Section 6.3 Maintenance of Records
15           Section 6.4 Right of Inspection 15           Section 6.5 Further
Identification of Collateral 16           Section 6.6 Changes in Names,
Locations 16           Section 6.7 Pledged Securities 16

 



-i-

 

 

Table of Contents

(continued)

 

      Page           Section 6.8 Limitations on Modifications, Waivers,
Extensions of Agreements Giving Rise to Accounts 17           Section 6.9
Instruments and Tangible Chattel Paper 18           Section 6.10 Copyrights,
Patents and Trademarks 18           Section 6.11 Commercial Tort Claims 19      
  ARTICLE VII Remedial Provisions 19           Section 7.1 Pledged Securities 19
          Section 7.2 Collections on Accounts 20           Section 7.3 Proceeds
21           Section 7.4 UCC and Other Remedies 21           Section 7.5 Private
Sales of Pledged Securities 22           Section 7.6 Deficiency 23          
Section 7.7 Non-Judicial Enforcement 23         ARTICLE VIII The Administrative
Agent 23           Section 8.1 The Administrative Agent’s Appointment as
Attorney-in-Fact 23           Section 8.2 Duty of the Administrative Agent 24  
        Section 8.3 Filing of Financing Statements 25           Section 8.4
Authority of the Administrative Agent 25         ARTICLE IX Subordination of
Indebtedness 25           Section 9.1 Subordination of All Guarantor Claims 25  
        Section 9.2 Claims in Bankruptcy 26           Section 9.3 Payments Held
for Benefit of Administrative Agent 26           Section 9.4 Liens Subordinate
26           Section 9.5 Notation of Records 26         ARTICLE X Miscellaneous
27           Section 10.1 Waiver 27           Section 10.2 Notices 27          
Section 10.3 Payment of Expenses, Indemnities 27           Section 10.4
Amendments in Writing 28           Section 10.5 Successors and Assigns 28      
    Section 10.6 Severability 28           Section 10.7 Counterparts 28        
  Section 10.8 Survival 28

 



-ii-

 

 

Table of Contents

(continued)

 

      Page           Section 10.9 Captions 28           Section 10.10 No Oral
Agreements 29           Section 10.11 Governing Law; Submission to Jurisdiction
29           Section 10.12 WAIVER OF JURY TRIAL 29           Section 10.13
Acknowledgments 30           Section 10.14 Additional Grantors 30          
Section 10.15 Set-Off 31           Section 10.16 Releases 31           Section
10.17 Reinstatement 31           Section 10.18 Acceptance 32           Section
10.17 [Intentionally Omitted] 32           Section 10.20 Relation to Other Loan
Documents 32           Section 10.21 Intercreditor Agreement 32

 



-iii-

 

 



Schedules         Schedule 1 - Notice Addresses   Schedule 2 - Pledged
Securities; Promissory Notes   Schedule 3 - Filings and Other Actions Required
to Perfect Security Interests   Schedule 4 - Legal Name, Organizational Status,
Chief Executive Office   Schedule 5 - Prior Names and Prior Chief Executive
Offices   Schedule 6 - Records Locations   Schedule 7 - Patents and Patent
Licenses   Schedule 8 - Trademarks and Trademark Licenses   Schedule 9 -
Copyrights and Copyright Licenses   Schedule 10 - Commercial Tort Claims        
Annexes         Annex I - Form of Joinder Agreement   Annex II - Form of
Intellectual Property Security Agreement   Annex III - Form of Acknowledgment
and Consent

 



-iv-

 

 

GUARANTY AND SECURITY AGREEMENT

 

THIS GUARANTY AND SECURITY AGREEMENT, dated as of July 31, 2013, is made by
BIOSCRIP, INC., a Delaware corporation (the “Borrower”), and certain
Subsidiaries of the Borrower identified on the signature pages hereto as
“Guarantors” (together with the Borrower and any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof,
each, a “Grantor” and, collectively, the “Grantors”), in favor of SUNTRUST BANK,
as administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) for the Secured Parties (as defined below).

 

WHEREAS, the Borrower is entering into that certain Credit Agreement dated as of
the date hereof (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrower, the several
banks and other financial institutions and lenders from time to time party
thereto (collectively, the “Lenders”), and the Administrative Agent, providing
for, among other things, revolving credit and term loan facilities subject to
the terms set forth therein; and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank and the Administrative Agent under the Loan Documents that the
Grantors enter into this Agreement, pursuant to which, subject to the terms and
conditions herein, the Grantors (other than the Borrower) shall guaranty all
Obligations of the Borrower and the Grantors (including the Borrower) shall
grant Liens on substantially all of their personal property to the
Administrative Agent, on behalf of the Secured Parties, to secure the Grantors’
respective Obligations.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1             Definitions.(a)                Each term defined above
shall have the meaning set forth above for all purposes of this Agreement.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement,
and the terms “Account Debtor”, “Account”, “Certificated Security”, “Chattel
Paper”, “Commercial Tort Claim”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Payment Intangible”, “Proceeds”, “Securities Account”, “Security”, “Security
Entitlement”, “Supporting Obligations”, and “Tangible Chattel Paper” shall have
the meanings assigned to such terms in the UCC as in effect in the State of New
York on the date hereof:

 

(b)               The following terms shall have the following meanings:

 

“Agreement” shall mean this Guaranty and Security Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Avoidance Provisions” shall have the meaning set forth in Section 2.1(d).

 

“Bankruptcy Code” shall have the meaning set forth in Section 2.1(c)(i).

 



 

 

 

“Collateral” shall have the meaning set forth in Section 3.1.

 

“Copyright Licenses” shall mean any and all present and future agreements with
respect to which a Grantor is a party providing for the granting of any right in
or to Copyrights (whether the applicable Grantor is licensee or licensor
thereunder). As of the Closing Date, all Copyright Licenses of the Grantors are
set forth on Schedule 9.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether by
statutory or common law, whether established or registered in the United States,
any State thereof, or any other country or any political subdivision thereof
and, in each case, whether owned by or licensed to such Grantor), and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Grantor’s use of any copyrights, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof. As of the Closing Date, all Copyrights
of the Grantors are set forth on Schedule 9.

 

“Excluded Capital Stock” shall mean (i) any Capital Stock or Stock Equivalent of
any Subsidiary of any Grantor that is not a wholly-owned Subsidiary of such
Grantor and of any joint venture, in each case, to the extent a pledge thereof
is not permitted by the terms of such Person’s organizational documents or joint
venture documents and (ii) any Capital Stock of any Foreign Subsidiary owned by
any Grantor in excess of 65% of the issued and outstanding voting Capital Stock
of such Foreign Subsidiary; provided, that “Excluded Capital Stock” shall not
include any proceeds, products, substitutions or replacements of Excluded
Capital Stock (unless such proceeds, products, substitutions or replacements
would otherwise constitute Excluded Capital Stock).

 

“Excluded Property” shall mean (i) any fee-owned Real Estate with a fair market
value of less than $5,000,000 (as of the date of the acquisition of such Real
Estate) and all Real Estate constituting leasehold interests; (ii) any motor
vehicles and other assets subject to certificates of title to the extent that a
security interest therein cannot be perfected by the filing of a UCC financing
statement; (iii) any Letter-of-Credit Rights (except to the extent constituting
a support obligation for other Collateral as to which the perfection of security
interests in such other Collateral and the support obligation is accomplished
solely by the filing of a UCC financing statement) and Commercial Tort Claims,
in each case, with a value of less than $1,000,000; (iv) Excluded Capital Stock;
(v) any license, Instrument, agreement or other General Intangible (other than
Proceeds and Accounts thereof) to the extent, and so long as, the pledge thereof
as Collateral would violate the terms thereof or result in a breach by any
Grantor of any agreement related thereto, but only to the extent, and only for
so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC, the Bankruptcy Code or any other
Requirement of Law and such prohibition is not prohibited under Section 7.8 of
the Credit Agreement (provided, that such assets shall cease to be Excluded
Property at such time as such prohibition or restriction is terminated, rendered
unenforceable, or deemed ineffective or otherwise ceases to be in effect and,
upon such prohibition or restriction being terminated, rendered unenforceable,
deemed ineffective or otherwise ceasing to be in effect, the Lien granted herein
shall be deemed to have automatically attached to such assets); (vi) Excluded
Accounts; (vii) any United States intent-to-use trademark applications and any
other assets to the extent the pledge thereof is prohibited by any Requirement
of Law (other than Proceeds and Accounts thereof), but only to the extent, and
for so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC, the Bankruptcy Code or any other
Requirement of Law (provided, that such assets shall cease to be Excluded
Property at such time as such prohibition is terminated, rendered unenforceable,
or deemed ineffective or otherwise ceases to be in effect and, upon such
prohibition being terminated, rendered unenforceable, deemed ineffective or
otherwise ceasing to be in effect, the Lien granted herein shall be deemed to
have automatically attached to such assets); (viii) those assets of the Grantors
as to which the Administrative Agent shall reasonably determine that the costs
of obtaining or perfecting such security interest are excessive in relation to
the value of the security to the Secured Parties to be afforded thereby; and
(ix) such other assets of the Grantors as may be reasonably agreed by the
Administrative Agent; provided, that “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

 



2

 

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

 

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Note” shall mean an instrument within the description of “promissory note” as
defined in Article 9 of the UCC.

 

“Patent Licenses” shall mean any and all present and future agreements with
respect to which a Grantor is a party providing for the granting of any right in
or to Patents (whether the applicable Grantor is licensee or licensor
thereunder). As of the Closing Date, all Patent Licenses of the Grantors are set
forth on Schedule 7.

 

“Patents” shall mean, collectively, with respect to each Grantor, all letters
patent owned by or issued or assigned to, and all patent applications and
registrations made by, such Grantor (whether established or registered or
recorded in the United States, any State thereof or any other country or any
political subdivision thereof and, in each case, whether owned by or licensed to
such Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, and rights to obtain any of the foregoing, (iv) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable thereunder and with respect thereto including damages and payments for
past, present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof. As of the Closing Date, all Patents of the Grantors are
set forth on Schedule 7.

 

“Pledged Certificated Stock” shall mean all Certificated Securities and any
other Capital Stock or Stock Equivalent of any Person, other than Excluded
Property, evidenced by a certificate, instrument or other similar document, in
each case, now owned or at any time hereafter acquired by any Grantor, and any
dividend or distribution of cash, instruments or other property made on, in
respect of or in exchange for the foregoing from time to time. As of the Closing
Date, all Pledged Certificated Stock of the Grantors is set forth on Schedule 2.

 

“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.

 

“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case now owned or at any time hereafter acquired by any Grantor, including
all right, title and interest of any Grantor as a limited or general partner in
any partnership or as a member of any limited liability company not constituting
Pledged Certificated Stock, all right, title and interest of any Grantor in, to
and under any organizational document of any partnership or limited liability
company to which it is a party, and any dividend or distribution of cash,
instruments, or other property made on, in respect of, or in exchange for the
foregoing from time to time. As of the Closing Date, all Pledged Uncertificated
Stock of the Grantors is set forth on Schedule 2.

 



3

 

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” as defined in the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualified as
an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Secured Obligations” shall have the meaning set forth in Section 3.1.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the Issuing Bank, the Swingline Lender, the Lender-Related Hedge
Providers and the Bank Product Providers.

 

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

 

“Stock Equivalents” shall mean all Securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Swap Obligations” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.

 

“Termination Date” shall have the meaning set forth in Section 10.16(a).

 

“Trademark Licenses” shall mean any and all present and future agreements with
respect to which a Grantor is a party providing for the granting of any right in
or to Trademarks (whether the applicable Grantor is licensee or licensor
thereunder). As of the Closing Date, all Trademark Licenses of the Grantors are
set forth on Schedule 8.

 

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks, service marks, slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names, trade names
and other source or business identifiers, whether registered or unregistered,
owned by or assigned to such Grantor and all registrations and applications for
the foregoing (whether by statutory or common law, whether established or
registered in the United States, any State thereof, or any other country or any
political subdivision thereof and, in each case, whether owned by or licensed to
such Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks,
(ii) reissues, continuations, extensions and renewals thereof and amendments
thereto, (iii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof. As of the Closing Date, all
Trademarks of the Grantors are set forth on Schedule 8.

 



4

 

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

Section 1.2             Other Definitional Provisions; References. The
definition of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits, Schedules and Annexes shall, unless otherwise stated, be
construed to refer to Articles and Sections of, and Exhibits, Schedules and
Annexes to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof. The words “knowledge
of any Grantor” or any like term shall mean the actual knowledge of a
Responsible Officer of any Grantor.

 

ARTICLE II

 

Guarantee

 

Section 2.1             Guarantee.

 

(a)                Each Guarantor unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment of all Obligations of the Borrower and the
other Loan Parties including (A) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent, the Lenders, the Swingline Lender
and the Issuing Bank under the Credit Agreement and the other Loan Documents;
(ii) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Loan Parties under or pursuant to the Credit Agreement
and the other Loan Documents; (iii) the due and punctual payment of all Bank
Product Obligations; and (iv) the due and punctual payment and performance of
all Hedging Obligations owed by any Loan Party to any Lender-Related Hedge
Provider (other than any Excluded Swap Obligations with respect to such
Guarantor) (all the monetary and other obligations referred to in the preceding
clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound by its guarantee
notwithstanding any extension or renewal of any Guaranteed Obligations made in
accordance with the Credit Agreement.

 



5

 

 

(b)               Each Guarantor further agrees that its guarantee constitutes a
joint and several obligation and a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any Secured Party to any of the security held for
payment of the Guaranteed Obligations or to any balance of any deposit account
or credit on the books of the Administrative Agent or any Secured Party in favor
of the Borrower or any other Guarantor.

 

(c)                It is the intent of each Guarantor and the Administrative
Agent that the maximum obligations of the Guarantors hereunder shall be, but not
in excess of:

 

(i)                 in a case or proceeding commenced by or against any
Guarantor under the provisions of Title 11 of the United States Code, 11 U.S.C.
§§101 et seq., as amended and in effect from time to time (the “Bankruptcy
Code”), on or within one year from the date on which any of the Guaranteed
Obligations are incurred, the maximum amount which would not otherwise cause the
Guaranteed Obligations to be avoidable or unenforceable against such Guarantor
under (A) Section 548 of the Bankruptcy Code or (B) any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(ii)               in a case or proceeding commenced by or against any Guarantor
under the Bankruptcy Code subsequent to one year from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

 

(iii)             in a case or proceeding commenced by or against any Guarantor
under any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations to be avoidable or unenforceable against such Guarantor under such
law, statute or regulation, including, without limitation, any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding.

 

(d)               The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations as may be determined in any case
or proceeding shall hereinafter be referred to as the “Avoidance Provisions”. To
the extent set forth in subsections (c)(i), (ii) and (iii) of this Section, but
only to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable under the Avoidance Provisions, if any
Guarantor is not deemed to have received valuable consideration, fair value or
reasonably equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution rights set forth in
Section 2.1(g) hereof and any other indemnifications payments due to such
Guarantor by any other Guarantor, the maximum Guaranteed Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
after giving effect thereto, would not cause the Guaranteed Obligations, as so
reduced, to be subject to avoidance or unenforceability under the Avoidance
Provisions (such maximum amount, the “Allocable Amount”).

 



6

 

 

(e)                This Section is intended solely to preserve the rights of the
Administrative Agent and the Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Grantors nor any other Person shall have any right or claim under this Section
as against the Administrative Agent or any Secured Party that would not
otherwise be available to such Person under the Avoidance Provisions.

 

(f)                Each Guarantor agrees that if the maturity of any of the
Guaranteed Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to such Guarantor. The guarantee contained in this Article
shall remain in full force and effect until the earlier of (i) the Termination
Date and (ii) in respect of any Guarantor, the release of such Guarantor from
this Agreement in accordance with the provisions of Section 10.16(b) hereof.

 

(g)               To the extent that any Guarantor shall make a payment under
this guarantee of all or any of the Guaranteed Obligations (a “Guarantor
Payment”) which, taking into account all other Guarantor Payments then
previously or concurrently made by such Guarantor, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion that such Guarantor’s Allocable Amount (in effect immediately prior
to such Guarantor Payment) bore to the aggregate Allocable Amounts of all of the
Guarantors in effect immediately prior to the making of such Guarantor Payment,
then, following payment in full of the Guaranteed Obligations (other than
Hedging Obligations owed by any Loan Party to any Lender-Related Hedge Provider,
Bank Product Obligations and indemnities and other contingent obligations not
then due and payable and as to which no claim has been made), such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each of the other Guarantors for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. This Section 2.1(g) is intended only to define
the relative rights of Guarantors and nothing set forth in this Section 2.1(g)
is intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Agreement.

 

Section 2.2             Payments. Each Guarantor hereby agrees and guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in Dollars at the office of the Administrative Agent specified
pursuant to the Credit Agreement.

 

ARTICLE III

 

Grant of Security Interest

 

Section 3.1             Grant of Security Interest. Each Grantor hereby pledges
and grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in and lien on all right, title and interest of
such Grantor in all of the following property, wherever located and whether now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
and whether now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, other than any Excluded Swap Obligation with
respect to such Grantor (collectively, the “Secured Obligations”):

 



7

 

 

(a)                all Accounts, including, without limitation, all Accounts
owing by any Governmental Authority (including, without limitation, any and all
accounts arising or reimbursable under Medicare, Medicaid or any other
Governmental Payor Arrangement), and Chattel Paper;

 

(b)               all Copyrights and Copyright Licenses;

 

(c)                all Commercial Tort Claims including, without limitation,
those described on Schedule 10 hereto;

 

(d)               all contracts together with all contract rights arising
thereunder;

 

(e)                all money, cash, cash equivalents, Deposit Accounts,
Securities Accounts, commodities accounts and lockboxes and all money, cash,
Securities and other Investment Property deposited therein;

 

(f)                all Documents;

 

(g)                all General Intangibles;

 

(h)               all Goods (including, without limitation, all Inventory, all
Equipment and all Fixtures);

 

(i)                 all Instruments;

 

(j)                 all Investment Property;

 

(k)               all Letter-of-Credit Rights;

 

(l)                 all Notes (including, without limitation, all intercompany
Notes) and all other intercompany obligations between the Loan Parties;

 

(m)             all Patents and Patent Licenses;

 

(n)               all Pledged Securities;

 

(o)               all Trademarks and Trademark Licenses;

 

(p)               all books and records, Supporting Obligations and related
letters of credit or other claims and causes of action, in each case to the
extent pertaining to the Collateral; and

 

(q)               to the extent not otherwise included, substitutions,
replacements, accessions, products and other Proceeds (whether tangible or
intangible and including, without limitation, insurance proceeds, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing and all collateral security, guarantees and other Supporting
Obligations given with respect to any of the foregoing;

 

provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on, and the Collateral shall not include, any Excluded Property,
and, to the extent that any Collateral later becomes Excluded Property, the Lien
granted hereunder will automatically be deemed to have been released; provided,
further, that if and when any property shall cease to be Excluded Property, a
Lien on and security interest in such property shall automatically be deemed
granted therein.

 



8

 

 

Section 3.2             Transfer of Pledged Securities. All certificates and
instruments representing or evidencing the Pledged Certificated Stock shall be
delivered to the Administrative Agent or a Person designated by the
Administrative Agent in accordance with the terms of the Credit Agreement and
shall be held pursuant hereto by the Administrative Agent or a Person designated
by the Administrative Agent and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective endorsement (whether on the certificate or instrument or on a
separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Securities to the Administrative Agent.
Notwithstanding the preceding sentence, all Pledged Certificated Stock must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be reasonably requested by the Administrative Agent, as to
permit the Administrative Agent to be a “protected purchaser” to the extent of
its security interest as provided in Section 8-303 of the UCC.

 

Section 3.3             Grantors Remain Liable under Accounts, Chattel Paper and
Payment Intangibles. Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of the Accounts, Chattel Paper and
Payment Intangibles owned or held by it to observe and perform all of the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account,
Chattel Paper or Payment Intangible. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto) by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any such other Secured Party of any payment relating to such Account,
Chattel Paper or Payment Intangible pursuant hereto, nor shall the
Administrative Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto) to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account, Chattel Paper or Payment Intangible (or any agreement giving
rise thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

ARTICLE IV

 

Acknowledgments, Waivers and Consents

 

Section 4.1             Acknowledgments, Waivers and Consents.

 

(a)                Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee of, and each Grantor
acknowledges and agrees that the obligations undertaken by it under this
Agreement involve the provision of security in the Collateral for, obligations
of Persons other than such Grantor and that such Grantor’s guarantee and
provision of security in the Collateral for the Secured Obligations are
absolute, irrevocable and unconditional under any and all circumstances (subject
to the terms of this Agreement and the other Loan Documents and subject to any
Requirements of Law). In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Loan Documents, that each Grantor shall remain obligated hereunder (including
with respect to each Guarantor, the guarantee made by it herein and, with
respect to each Grantor, the security in the Collateral provided by such Grantor
herein), and the enforceability and effectiveness of this Agreement and the
liability of such Grantor, and the rights, remedies, powers and privileges of
the Administrative Agent and the other Secured Parties under this Agreement and
the other Loan Documents, shall not be affected, limited, reduced, discharged or
terminated in any way:

 



9

 

 

(i)                 notwithstanding that, without any reservation of rights
against any Grantor and without notice to or further assent by any Grantor, in
each case, subject to and in accordance with the terms of the Loan Documents,
(A) any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Secured
Obligations continued; (B) the Secured Obligations, the liability of any other
Person upon or for any part thereof or any collateral security or guarantee
therefor or right of offset with respect thereto may, from time to time, in
whole or in part, be renewed, extended, amended, restated, modified,
accelerated, compromised, waived, surrendered or released by, or any indulgence
or forbearance in respect thereof granted by, the Administrative Agent or any
other Secured Party; (C) the Credit Agreement, the other Loan Documents and all
other documents executed and delivered in connection therewith or in connection
with Hedging Obligations and Bank Product Obligations included as Obligations
may be amended, restated, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, all Lenders, or the
other parties thereto, as the case may be) may deem advisable from time to time;
(D) the Borrower, any Guarantor or any other Person may from time to time accept
or enter into new or additional agreements, security documents, guarantees or
other instruments in addition to, in exchange for or relative to any Loan
Document, all or any part of the Secured Obligations or any Collateral now or in
the future serving as security for the Secured Obligations; (E) any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Secured Obligations may
be sold, exchanged, waived, surrendered or released; and (F) any other event
shall occur which constitutes a defense or release of sureties generally (other
than a defense of payment or performance in full of all Guaranteed Obligations
and Secured Obligations (other than Hedging Obligations owed by any Loan Party
to any Lender-Related Hedge Provider, Bank Product Obligations and indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made)); and

 

(ii)               regardless of, and each Grantor hereby expressly waives to
the fullest extent permitted by law, any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any of the Secured Obligations or any other
security in the Collateral therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party (other than any such illegality, invalidity or
unenforceability that occurs solely as a result of any action or inaction on the
part of the Administrative Agent or any other Secured Party); (B) any defense,
set-off or counterclaim which may at any time be available to or be asserted by
any Grantor or any other Person against the Administrative Agent or any other
Secured Party; (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of
corporate or other organizational power of any Grantor or any other Person at
any time liable for the payment of all or part of the Secured Obligations or the
failure of the Administrative Agent or any other Secured Party to file or
enforce a claim in bankruptcy or other proceeding with respect to any Person, or
any sale, lease or transfer of any or all of the assets of any Grantor, or any
changes in the shareholders of any Grantor; (D) the fact that any Collateral or
Lien contemplated or intended to be given, created or granted as security for
the repayment of the Secured Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien
(other than solely as a result of any action or inaction on the part of the
Administrative Agent or any other Secured Party), it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral for the Secured Obligations;
(E) any failure of the Administrative Agent or any other Secured Party to
marshal assets in favor of any Grantor or any other Person, to exhaust any
Collateral for all or any part of the Secured Obligations, to pursue or exhaust
any right, remedy, power or privilege it may have against any Grantor or any
other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement or any other Loan Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation (but subject to Section 2.1(c)-(g) hereof); (G) the
possibility that the Secured Obligations may at any time and from time to time
exceed the aggregate liability of such Grantor under this Agreement; or (H) any
other circumstance or act whatsoever, including any action or omission of the
type described in subsection (a)(i) of this Section (with or without notice to
or knowledge of any Grantor), which constitutes, or might be construed to
constitute, an equitable or legal discharge or defense of the Borrower for the
Obligations, or of such Guarantor under the guarantee contained in Article II,
or with respect to the collateral security provided by such Grantor herein, or
which might be available to a surety or guarantor, in bankruptcy or in any other
instance (other than, in the case of clauses (A) through (H) hereof, (x) a
defense of payment or performance in full of all Guaranteed Obligations and
Secured Obligations (other than Hedging Obligations owed by any Loan Party to
any Lender-Related Hedge Provider, Bank Product Obligations and indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) or (y) a defense that an Event of Default has not occurred under
the Credit Agreement or any other Loan Document).

 



10

 

 

(b)               Each Grantor hereby waives to the extent permitted by law and,
in each case, except as expressly provided otherwise in any Loan Document, (i)
all notices to such Grantor, or to any other Person, including, but not limited
to, notices of the acceptance of this Agreement, the guarantee contained in
Article II or the provision of security in the Collateral provided herein, or
the creation, renewal, extension, modification or accrual of any Secured
Obligations, or notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in Article II or upon the
security in the Collateral provided herein, or of default in the payment or
performance of any of the Secured Obligations owed to the Administrative Agent
or any other Secured Party and enforcement of any right or remedy with respect
thereto, or notice of any other matters relating thereto; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in Article II and the security in the Collateral
provided herein and no notice of creation of the Secured Obligations or any
extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Grantor, and all dealings between the Borrower and
any of the Grantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in Article
II and on the security in the Collateral provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor; (iii)
any statute of limitations affecting any Grantor’s liability hereunder or the
enforcement thereof; (iv) all rights of revocation with respect to the Secured
Obligations, the guarantee contained in Article II and the provision of security
in the Collateral herein; and (v) all principles or provisions of law which
conflict with the terms of this Agreement and which can, as a matter of law, be
waived.

 

(c)                When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Grantor, the Administrative Agent or
any other Secured Party may, but shall be under no obligation to (unless
expressly required to do so by the Required Lenders), join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Grantor. For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Secured Obligations or for the guarantee contained in Article
II or any property subject thereto.

 



11

 

 

Section 4.2             No Subrogation, Contribution or Reimbursement. Until all
Secured Obligations are satisfied in full (other than Hedging Obligations owed
by any Loan Party to any Lender-Related Hedge Provider, Bank Product Obligations
and indemnities and other contingent obligations not then due and payable and as
to which no claim has been made) and all Commitments of each Secured Party under
the Credit Agreement or any other Loan Document have been terminated,
notwithstanding any payment made by any Grantor hereunder or any set-off or
application of funds of any Grantor by the Administrative Agent or any other
Secured Party, each Grantor’s right of subrogation to any of the rights of the
Administrative Agent or any other Secured Party against the Borrower or any
other Grantor or any collateral security or guarantee or right of offset held by
the Administrative Agent or any other Secured Party for the payment of the
Secured Obligations shall be subordinated, and no Grantor shall seek or be
entitled to seek any indemnity, exoneration, participation, contribution or
reimbursement from the Borrower or any other Grantor in respect of payments made
by such Grantor hereunder, and each Grantor hereby expressly agrees not to
exercise any or all such rights of subrogation, reimbursement, indemnity and
contribution until the payment in full in cash of the Secured Obligations (other
than Hedging Obligations owed by any Loan Party to any Lender-Related Hedge
Provider, Bank Product Obligations and indemnities and other contingent
obligations not then due and payable and as to which no claim has been made).
Each Grantor further agrees that to the extent that such waiver and release set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement, indemnity and
contribution such Grantor may have against the Borrower or any other Grantor or
against any collateral or security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party shall be junior and subordinate
to any rights the Administrative Agent and the other Secured Parties may have
against the Borrower and such Grantor and to all right, title and interest the
Administrative Agent and the other Secured Parties may have in such collateral
or security or guarantee or right of offset. In accordance with the terms
hereof, the Administrative Agent, for the benefit of the Secured Parties, may
use, sell or dispose of any item of Collateral or security as it sees fit
without regard to any subrogation rights any Grantor may have, and upon any
disposition or sale of such Collateral by the Administrative Agent in accordance
with the terms hereof, any rights of subrogation any Grantor may have that
specifically attach to such Collateral shall terminate.

 

ARTICLE V

 

Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Bank to make their respective extensions of credit to the Borrower
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
the Grantors, each Grantor represents and warrants to the Administrative Agent
and each other Secured Party as follows:

 



12

 

 

Section 5.1             Confirmation of Representations in Credit Agreement.
Each Grantor represents and warrants to the Secured Parties that the
representations and warranties set forth in Article IV of the Credit Agreement
that specifically relate to such Grantor (in its capacity as a Loan Party or a
Subsidiary of the Borrower, as the case may be) are true and correct in all
material respects (or if already qualified by materiality or Material Adverse
Effect, in all respects); provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section, be deemed to be a reference to such Guarantor’s knowledge.

 

Section 5.2             Benefit to the Guarantors. As of the Closing Date, the
Borrower is a member of an affiliated group of companies that includes each
Guarantor, and the Borrower and the Guarantors are engaged in related businesses
permitted pursuant to Section 5.3 of the Credit Agreement. Each Guarantor is a
Subsidiary of the Borrower, and the guaranty and surety obligations of each
Guarantor pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, such Guarantor; and each Guarantor has determined that
this Agreement is necessary and convenient to the conduct and promotion of the
business of such Guarantor and the Borrower.

 

Section 5.3             Pledged Securities; Promissory Notes. As of the Closing
Date, Schedule 2 correctly sets forth (a) all duly authorized, issued and
outstanding Capital Stock of each Guarantor and each other Person that is
beneficially owned by each Grantor and (b) all Notes held by each Grantor, in
each case as of the Closing Date. As of the Closing Date, no Pledged Security
issued by a limited liability company or a limited partnership is a “Security”
within the meaning of Article 8 of the UCC, unless such Pledged Security is
evidenced by a certificate.

 

Section 5.4             First Priority Liens. The Liens granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement shall be valid, fully perfected Liens on, and security interests in,
all right, title and interest of the Grantors in the Collateral and the proceeds
thereof, as security for the Secured Obligations, prior to and superior to any
other Person (except for Specified Permitted Liens) upon the occurrence of the
following with respect to such Collateral: (i) in the case of Pledged
Certificated Stock, when certificates representing such Pledged Certificated
Stock are delivered to the Administrative Agent or its designee, (ii) in the
case of deposit accounts (other than Excluded Accounts) or Investment Property,
when an Account Control Agreement is executed and delivered by all parties
thereto with respect to such deposit accounts or Investment Property, (iii) in
the case of Copyrights, when the filings in subsection (iv) of this Section are
made and when, if applicable, the Copyright Security Agreements in the form
attached hereto as Annex II are filed in the United States Copyright Office, and
(iv) in the case of the other Collateral described in this Agreement in which a
Lien may be perfected by the filing of a financing statement, when UCC financing
statements are filed in the appropriate filing offices as specified in Article 9
of the UCC (which, as of the Closing Date, for each of the Grantors is the
filing office set forth for each Grantor on Schedule 3).

 

Section 5.5             Legal Name, Organizational Status, Chief Executive
Office. As of the Closing Date, the correct legal name of such Grantor, such
Grantor’s jurisdiction of organization, organizational identification number (if
any), federal taxpayer identification number and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.

 

Section 5.6             Prior Names, Prior Chief Executive Offices. Schedule 5
correctly sets forth (a) all names and trade names that such Grantor has used in
the five years preceding the Closing Date and (b) each chief executive office of
such Grantor in the five years preceding the Closing Date (if different from
that which is set forth in Schedule 4); provided that, with respect to any
Grantor that was acquired during such five-year period preceding the Closing
Date, the information set forth on Schedule 5 hereto shall be correct to the
best of such Grantor’s knowledge.

 



13

 

 

Section 5.7             Chattel Paper. No Collateral constituting Chattel Paper
in excess of $1,000,000 or Instruments contains any statement therein to the
effect that such Collateral has been assigned to an identified party other than
the Administrative Agent, and the grant of a security interest in such
Collateral in favor of the Administrative Agent hereunder does not violate the
rights of any other Person as a secured party.

 

Section 5.8             Truth of Information; Accounts. All written information
with respect to the Collateral set forth in any schedule, certificate or other
writing (other than the Projections, the Profit Plans and other forward-looking
information (which shall be subject solely to the representation set forth in
the last sentence of Section 4.4(a) of the Credit Agreement), information
regarding third parties and general economic or industry information ) furnished
by or on behalf of such Grantor to the Administrative Agent or any other Secured
Party (as modified or supplemented by any other information so furnished), is or
will be, when furnished and taken as a whole, complete and correct in all
material respects and does not or will not, when furnished and taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made.
As of the Closing Date, the locations where each Grantor keeps its books and
records concerning any Accounts, Chattel Paper and Payment Intangibles that
constitute Collateral are set forth on Schedule 6.

 

Section 5.9             Governmental Obligors. Except as disclosed to the
Administrative Agent from time to time, none of the Account Debtors on such
Grantor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority, except to the extent such Accounts, Chattel Paper or Payment
Intangibles have an aggregate value of less than $1,000,000 at any time
outstanding.

 

Section 5.10         Copyrights, Patents and Trademarks. Schedule 7 sets forth
all Patents and Patent Licenses owned by such Grantor in its own name as of the
Closing Date. Schedule 8 sets forth all Trademarks and Trademark Licenses owned
by such Grantor in its own name as of the Closing Date. Schedule 9 sets forth
all Copyrights and Copyright Licenses owned by such Grantor in its own name as
of the Closing Date. To the best of each such Grantor’s knowledge, each such
Patent and Trademark is valid, subsisting, unexpired and enforceable and has not
been abandoned. Except as set forth in either such Schedule, none of such
Patents, Trademarks and Copyrights is the subject of any licensing or franchise
agreement. No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of any
Patent, Trademark or Copyright. No action or proceeding is pending (i) seeking
to limit, cancel or question the validity of any Patent, Trademark or Copyright,
or (ii) which, if adversely determined, would have a material adverse effect on
the value of any Patent, Trademark or Copyright.

 

ARTICLE VI

 

Covenants

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, so long as any Lender has a Commitment under the Credit
Agreement or any Secured Obligation remains unpaid or outstanding (other than
Hedging Obligations owed by any Loan Party to any Lender-Related Hedge Provider,
Bank Product Obligations and indemnities and other contingent obligations not
then due and payable and as to which no claim has been made):

 

Section 6.1             Covenants in Credit Agreement. In the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 



14

 

 

Section 6.2             Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)                Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 5.4 and shall defend such security interest against the
claims and demands of all Persons whomsoever, except for Liens permitted by
Section 7.2 of the Credit Agreement.

 

(b)               Such Grantor will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by this
Agreement and the other Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Grantors. Such Grantor also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by this Agreement and
the other Collateral Documents.

 

(c)                Without limiting the obligations of the Grantors under
subsection (b) of this Section, (i) upon the reasonable request of the
Administrative Agent, such Grantor shall take or cause to be taken all actions
(other than any actions required to be taken by the Administrative Agent)
reasonably requested by the Administrative Agent to cause the Administrative
Agent to (A) have “control” (within the meaning of Sections 9-104, 9-105, 9-106,
and 9-107 of the UCC) over any Collateral constituting Deposit Accounts,
Electronic Chattel Paper, Investment Property (including the Pledged
Securities), or Letter-of-Credit Rights, including, without limitation,
executing and delivering any agreements, in form and substance reasonably
satisfactory to the Administrative Agent, with securities intermediaries,
issuers or other Persons in order to establish “control”, and each Grantor shall
promptly notify the Administrative Agent and the other Secured Parties of such
Grantor’s acquisition of any such Collateral, and (B) be a “protected purchaser”
(as defined in Section 8-303 of the UCC); (ii) with respect to Collateral other
than Pledged Certificated Stock and Goods covered by a Document in the
possession of a Person other than such Grantor, the Administrative Agent (or any
designee of the Administrative Agent) or any other Secured Party, such Grantor
shall use its commercially reasonable efforts to obtain written acknowledgment
that such Person holds possession for the Administrative Agent’s benefit; and
(iii) with respect to any Collateral constituting Goods with a value in excess
of $1,000,000 that are in the possession of a bailee, such Grantor shall provide
prompt notice to the Administrative Agent and the other Secured Parties of any
such Collateral then in the possession of such bailee, and such Grantor shall
take or cause to be taken all actions (other than any actions required to be
taken by the Administrative Agent or any other Secured Party or any action
required to be taken by such bailee) necessary or reasonably requested by the
Administrative Agent to cause the Administrative Agent to have a perfected
security interest in such Collateral under applicable law.

 

Section 6.3             Maintenance of Records. Such Grantor will keep and
maintain at its own cost and expense proper books and records with respect to
the Collateral, including, without limitation, a record of all payments received
and all credits granted with respect to the Accounts comprising any part of the
Collateral. For the Administrative Agent’s and the other Secured Parties’
further security, the Administrative Agent, for the ratable benefit of the
Secured Parties, shall have a security interest in all of such Grantor’s books
and records pertaining to the Collateral.

 

Section 6.4             Right of Inspection. Such Grantor will permit any
representative of the Administrative Agent to visit and inspect its properties,
to examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants (provided that such Grantor is
provided reasonable prior notice of any discussion with its auditors or
accountants and is afforded an opportunity to participate in such discussions),
all at such reasonable times and subject to reasonable prior notice to such
Grantor; provided that, so long as no Event of Default has occurred and is
continuing, visits and inspections under this Section 6.4 shall be limited to
one time per Fiscal Year. Any Secured Party may accompany the Administrative
Agent on any visit or inspection pursuant to this Section 6.4, at such Secured
Party’s expense. Any Related Party of the Administrative Agent or any Secured
Party that attends or participates in any such visit or inspection shall, prior
to such attendance or participation, expressly agree to be subject to and bound
by the confidentiality provisions of the Credit Agreement or shall otherwise be
bound by professional ethics rules to maintain such confidentiality.

 



15

 

 

Section 6.5             Further Identification of Collateral. Such Grantor will
furnish to the Administrative Agent from time to time (but no more than two (2)
times during any twelve month period when no Event of Default has occurred and
is continuing), at such Grantor’s sole cost and expense, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail.

 

Section 6.6             Changes in Names, Locations. Such Grantor recognizes
that financing statements pertaining to the Collateral have been or may be filed
where such Grantor is organized. Without limitation of any other covenant
herein, such Grantor will not cause or permit (i) any change to be made in its
legal name, identity or corporate, limited liability company, or limited
partnership structure or (ii) any change to (A) the identity of any
warehouseman, common carrier, other third party transporter, bailee or any agent
or processor in possession or control of any Collateral with a value in excess
of $1,000,000 or (B) such Grantor’s jurisdiction of organization, unless such
Grantor shall have first (1) notified the Administrative Agent (who shall notify
each other Secured Party) of such change at least 30 days prior to the date of
such change, and (2) taken all action reasonably requested by the Administrative
Agent or any other Secured Party for the purpose of maintaining the perfection
and priority of the Administrative Agent’s security interests under this
Agreement, and unless such Grantor shall otherwise be in compliance with Section
7.3 of the Credit Agreement. In any notice furnished pursuant to this Section,
such Grantor will expressly state in a conspicuous manner that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of the Administrative Agent’s security interest in the Collateral.

 

Section 6.7             Pledged Securities.

 

(a)                If such Grantor shall become entitled to receive or shall
receive any stock certificate or other instrument (including, without
limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the Capital Stock of any Issuer
of Pledged Securities, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, except as otherwise
provided herein or in the Credit Agreement, such Grantor shall accept the same
for the benefit of the Administrative Agent, hold the same on behalf of and for
the benefit of the Administrative Agent and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
or other equivalent instrument of transfer reasonably acceptable to the
Administrative Agent covering such certificate or instrument duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Secured Obligations.

 



16

 

 

(b)               Without the prior written consent of the Administrative Agent,
except to the extent permitted by the Credit Agreement (or pursuant to or in
connection with a transaction permitted by the Credit Agreement), such Grantor
will not (i) vote to enable, or take any other action to cause, any Issuer of
Pledged Securities to issue any Capital Stock or to issue any other securities
or interests convertible into or granting the right to purchase or exchange for
any Capital Stock of any Issuer (unless such Grantor complies with the terms of
the Loan Documents with respect to any such additional issuance), (ii) sell,
assign, transfer, exchange or otherwise dispose of, or grant any option with
respect to, the Pledged Securities or Proceeds thereof, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Pledged Securities or Proceeds thereof, or any interest
therein, or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Pledged Securities or Proceeds thereof.

 

(c)                In the case of each Grantor which is an Issuer, and each
other Issuer that executes the Acknowledgment and Consent in the form of Annex
III (which the applicable Grantor shall use its commercially reasonable efforts
to obtain from each such other Issuer), such Issuer agrees that (i) it will be
bound by the terms of this Agreement relating to the Pledged Securities issued
by it and will comply with such terms insofar as such terms are applicable to
it, (ii) it will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in subsection (a) of this Section with
respect to the Pledged Securities issued by it and (iii) the terms of Section
7.1(c) and Section 7.5 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 7.1(c) or Section 7.5
with respect to the Pledged Securities issued by it.

 

(d)               Such Grantor shall furnish to the Administrative Agent such
powers and other equivalent instruments of transfer as may be reasonably
required by the Administrative Agent to assure the transferability of and the
perfection of the security interest in the Pledged Securities when and as often
as may be reasonably requested by the Administrative Agent.

 

(e)                [Reserved].

 

(f)                Each Grantor acknowledges and agrees that, to the extent any
interest in any limited liability company or limited partnership constituting
Pledged Securities hereunder is a “Security” within the meaning of Article 8 of
the UCC and is governed by Article 8 of the UCC, such interest shall be
represented by a certificate. Each Grantor further acknowledges and agrees that
with respect to any interest in any limited liability company or limited
partnership constituting Pledged Securities hereunder that is not a “Security”
within the meaning of Article 8 of the UCC, such Grantor shall at no time elect
to treat any such interest as a “Security” within the meaning of Article 8 of
the UCC, unless such election and such interest is thereafter represented by a
certificate that is promptly delivered to the Administrative Agent pursuant to
the terms hereof.

 

(g)                If any Grantor acquires any Capital Stock or Stock
Equivalents that do not constitute Excluded Capital Stock after executing this
Agreement, such Capital Stock and Stock Equivalents shall automatically
constitute Collateral and, upon the reasonable request of the Administrative
Agent, such Grantor shall promptly deliver a revised Schedule 2 which shall
replace the then existing Schedule 2 to this Agreement.

 

Section 6.8             Limitations on Modifications, Waivers, Extensions of
Agreements Giving Rise to Accounts. Such Grantor will not (i) amend, modify,
terminate or waive any provision of any Chattel Paper, Instrument or any
agreement giving rise to an Account or Payment Intangible comprising a portion
of the Collateral, or (ii) fail to exercise promptly and diligently each and
every right which it may have under any Chattel Paper, Instrument and each
agreement giving rise to an Account or Payment Intangible comprising a portion
of the Collateral (other than any right of termination), except where such
action or failure to act, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 



17

 

 

Section 6.9             Instruments and Tangible Chattel Paper. If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper and the value of such
Instruments and Tangible Chattel Paper in the aggregate is $1,000,000 or more,
each such Instrument or Tangible Chattel Paper, shall be delivered to the
Administrative Agent as soon as practicable, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent to be held as Collateral
pursuant to this Agreement.

 

Section 6.10         Copyrights, Patents and Trademarks.

 

(a)                Such Grantor (either itself or through licensees) will,
except with respect to any Trademark that such Grantor shall reasonably
determine is immaterial or as is permitted by Section 7.6 of the Credit
Agreement, (i) maintain as in the past the quality of services offered under
such Trademark, (ii) maintain such Trademark in full force and effect, free from
any claim of abandonment for non-use, (iii) employ such Trademark with the
appropriate notice of registration, and (iv) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark may become invalidated.

 

(b)               Such Grantor will not, except with respect to any Patent that
such Grantor shall reasonably determine is immaterial or as is permitted by
Section 7.6 of the Credit Agreement, do any act, or omit to do any act, whereby
any Patent may become abandoned or dedicated.

 

(c)                Such Grantor will not, except with respect to any Copyright
that such Grantor shall reasonably determine is immaterial or as is permitted by
Section 7.6 of the Credit Agreement, do any act, or omit to do any act, whereby
any Copyright may become abandoned or dedicated.

 

(d)               Such Grantor will notify the Administrative Agent promptly if
it knows, or has reason to know, that any application or registration relating
to any Copyright, Patent or Trademark may become abandoned or dedicated (except
with respect to any Copyright, Patent or Trademark that such Grantor shall
reasonably determine is immaterial or as is permitted by Section 7.6 of the
Credit Agreement), or of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of any Copyright, Patent or Trademark or its right to
register the same or to keep and maintain the same.

 

(e)                Whenever a Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Copyright, Patent or Trademark with the United States Copyright Office,
the United States Patent and Trademark Office or any similar office or agency in
any other country or any political subdivision thereof, such Grantor shall
report such filing to the Administrative Agent within five (5) Business Days
after the last day of the fiscal quarter in which such filing occurs. Upon the
reasonable request of the Administrative Agent, such Grantor shall execute and
deliver an Intellectual Property Security Agreement substantially in the form of
Annex II, and any and all other agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
and the goodwill and General Intangibles of such Grantor relating thereto or
represented thereby.

 



18

 

 

(f)                Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States
Copyright Office, the United States Patent and Trademark Office, or any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the Copyrights, Patents and Trademarks,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

 

(g)                In the event that any Copyright, Patent or Trademark included
in the Collateral is infringed, misappropriated or diluted by a third party,
such Grantor shall promptly notify the Administrative Agent after it learns
thereof and shall, unless such Grantor shall reasonably determine that such
Copyright, Patent or Trademark is immaterial to such Grantor, promptly take
actions to remedy or address such infringement, misappropriation or dilution,
including to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution, or take such other
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Copyright, Patent or Trademark.

 

Section 6.11         Commercial Tort Claims. If such Grantor shall at any time
hold or acquire a Commercial Tort Claim that satisfies the requirements of the
following sentence, such Grantor shall, within 30 days after such Commercial
Tort Claim satisfies such requirements, notify the Administrative Agent in a
writing signed by such Grantor containing a brief description thereof, and
granting to the Administrative Agent (for the benefit of the Secured Parties) in
such writing a security interest therein and in the Proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent. The provisions of the
preceding sentence shall apply only to a Commercial Tort Claim that satisfies
the following requirements: (i) the monetary value claimed by or payable to the
relevant Grantor in connection with such Commercial Tort Claim shall exceed
$1,000,000, and (ii) either (A) such Grantor shall have filed a law suit or
counterclaim or otherwise commenced legal proceedings (including, without
limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (B) such Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim held or acquired by any Grantor
is disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the reasonable request of
the Administrative Agent, the relevant Grantor shall, within 30 days after such
request is made, transmit to the Administrative Agent a writing signed by such
Grantor containing a brief description of such Commercial Tort Claim and
granting to the Administrative Agent (for the benefit of the Secured Parties) in
such writing a security interest therein and in the Proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

ARTICLE VII

 

Remedial Provisions

 

Section 7.1             Pledged Securities.

 

(a)                Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given one (1) Business Day’s
prior written notice to the relevant Grantor of the Administrative Agent’s
intent to exercise its corresponding rights pursuant to subsection (b) of this
Section, each Grantor shall be permitted to receive all cash dividends paid in
respect of the Pledged Securities paid in the normal course of business of the
relevant Issuer, to the extent permitted by the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Securities.

 



19

 

 

(b)               If an Event of Default shall occur and be continuing, then at
any time in the Administrative Agent’s discretion, upon one (1) Business Day’s
prior written notice to the relevant Grantor, (i) the Administrative Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Pledged Securities and make application thereof to the
Obligations in accordance with Section 2.12(d) of the Credit Agreement, and (ii)
any or all of the Pledged Securities shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders (or other equivalent
body) of the relevant Issuer or Issuers or otherwise and (y) any and all rights
of conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                Each Grantor hereby authorizes and instructs each Issuer of
any Pledged Securities pledged by such Grantor hereunder (and each Issuer party
hereto hereby agrees) to comply with any instruction received by it from the
Administrative Agent in writing (including any instruction to pay any dividends
or other payments with respect to such Pledged Securities directly to the
Administrative Agent), in each case, (i) after an Event of Default has occurred
and is continuing (so long as the Administrative Agent has complied with the
notice provisions of subsection (b) above) and (ii) that is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.

 

(d)               After the occurrence and during the continuance of an Event of
Default, upon one (1) Business Day’s prior written notice to the relevant
Grantor, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.2             Collections on Accounts. The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles until the occurrence and during the continuance of an
Event of Default. Upon the request of the Administrative Agent, at any time
after the occurrence and during the continuance of an Event of Default, each
Grantor shall notify the applicable Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
Upon the occurrence of and during the continuance of an Event of Default, the
Administrative Agent may in its own name or in the name of the applicable
Grantor communicate with the applicable Account Debtors to verify with them to
its satisfaction the existence, amount and terms of any applicable Accounts,
Chattel Paper or Payment Intangibles; provided that the applicable Grantor shall
have a reasonable opportunity to be present for or participate in any such
communications between the Account Debtor and the Administrative Agent.

 



20

 

 

Section 7.3             Proceeds. If required by the Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral, when collected or received by each
Grantor, and any other cash or non-cash Proceeds received by each Grantor upon
the sale or other disposition of any Collateral, shall be forthwith (and, in any
event, within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent in a special
collateral account maintained by the Administrative Agent subject to withdrawal
by the Administrative Agent for the ratable benefit of the Secured Parties only,
as hereinafter provided, and, until so turned over, shall be held by such
Grantor on behalf of and for the benefit of the Administrative Agent for the
ratable benefit of the Secured Parties segregated from other funds of any such
Grantor. Each deposit of any such Proceeds shall be accompanied by a report
identifying in detail the nature and source of the payments included in the
deposit. All Proceeds of the Collateral (including, without limitation, Proceeds
constituting collections of Accounts, Chattel Paper, Instruments or Payment
Intangibles comprising a portion of the Collateral) while held by the
Administrative Agent (or by any Grantor on behalf of and for the benefit of the
Administrative Agent for the ratable benefit of the Secured Parties) shall
continue to be collateral security for all of the Secured Obligations and shall
not constitute payment thereof until applied as hereinafter provided. At such
intervals as may be agreed upon by each Grantor and the Administrative Agent,
or, if an Event of Default shall have occurred and be continuing, at any time at
the Administrative Agent’s election, the Administrative Agent shall apply all or
any part of the Proceeds on deposit in said special collateral account on
account of the Secured Obligations in the order set forth in Section 8.2 of the
Credit Agreement, and any part of such Proceeds which the Administrative Agent
elects not so to apply and deems not required as collateral security for the
Secured Obligations shall be paid over from time to time by the Administrative
Agent to each Grantor or to whomsoever may be lawfully entitled to receive the
same.

 

Section 7.4             UCC and Other Remedies.

 

(a)                If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents, and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights, remedies, powers and privileges of a secured party
under the UCC (regardless of whether the UCC is in effect in the jurisdiction
where such rights, remedies, powers or privileges are asserted) or any other
applicable law or otherwise available at law or equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below or required by the
Loan Documents) to or upon any Grantor or any other Person (all and each of
which demands, presentments, protests, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Administrative Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. If an Event of Default shall occur and be
continuing, each Grantor further agrees, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. Any such sale or transfer by the Administrative
Agent either to itself or to any other Person shall be absolutely free from any
claim of right by any Grantor, including any equity or right of redemption, stay
or appraisal which such Grantor has or may have under any rule of law,
regulation or statute now existing or hereafter adopted. Upon any such sale or
transfer, the Administrative Agent shall have the right to deliver, assign and
transfer to the purchaser or transferee thereof the Collateral so sold or
transferred. The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section, after deducting all reasonable and
documented out-of-pocket costs and expenses incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent hereunder,
including, without limitation, reasonable and documented out-of-pocket
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 8.2 of the Credit Agreement, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615 of the UCC, need the Administrative Agent account for the surplus,
if any, to any Grantor. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 



21

 

 

(b)               In the event that the Administrative Agent elects not to sell
the Collateral, the Administrative Agent retains its rights to dispose of or
utilize the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity and to apply the proceeds of the same towards
payment of the Secured Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

Section 7.5             Private Sales of Pledged Securities. Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so. Each Grantor agrees
to use its best efforts to do or cause to be done all such other acts as may
reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section valid and binding and in compliance
with any and all other applicable Requirements of Law. Each Grantor further
agrees that a breach of any of the covenants contained in this Section will
cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants.

 



22

 

 

Section 7.6             Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations or Guaranteed Obligations, as the case
may be, and the reasonable and documented out-of-pocket fees and disbursements
of any attorneys employed by the Administrative Agent or any other Secured Party
to collect such deficiency.

 

Section 7.7             Non-Judicial Enforcement. The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and, to the extent permitted by law, each Grantor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process (to the extent permitted to be waived by
applicable law).

 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.1             The Administrative Agent’s Appointment as
Attorney-in-Fact.

 

(a)                Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent, after the occurrence and during the continuance of an
Event of Default, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
after the occurrence and during the continuance of an Event of Default, to do
any or all of the following:

 

(i)                 pay or discharge Taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(ii)               execute, in connection with any sale provided for in Section
7.4 or Section 7.5, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(iii)             (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible
constituting Collateral or with respect to any other Collateral, and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any or all such moneys due under any Account, Instrument or General
Intangible constituting Collateral or with respect to any other Collateral
whenever payable; (C) ask or demand for, collect, and receive payment of and
receipt for any and all moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral; (D) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (E) receive, change the
address for delivery, open and dispose of mail addressed to any Grantor, and
execute, assign and indorse negotiable and other instruments for the payment of
money, documents of title or other evidences of payment, shipment or storage for
any form of Collateral on behalf of and in the name of any Grantor; (F) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral; (G) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (H) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; (I) assign any Patent or Trademark
(along with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine; and
(J) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 



23

 

 

Other than as required by Section 7.1, the Administrative Agent shall give the
relevant Grantor notice of any action taken pursuant to this subsection when
reasonably practicable; provided that the Administrative Agent shall have no
liability for the failure to provide any such notice.

 

(b)               If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement, in accordance with the terms hereof.

 

(c)                The reasonable and documented out-of-pocket expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section shall be payable by such Grantor to the Administrative Agent on
demand.

 

(d)               Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof and in compliance herewith,
subject in all respects to the terms hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 8.2             Duty of the Administrative Agent. The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account and the Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral. Neither the Administrative Agent, any other Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent hereunder are solely
to protect the Administrative Agent’s and the other Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except, with respect to any Secured Party, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment to have resulted from (a) its own bad faith, gross negligence or
willful misconduct or (b) a material breach by such Secured Party of any of its
undertakings, obligations or commitments under this Agreement or any other Loan
Document. To the fullest extent permitted by applicable law and except as
required by this Agreement, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral, or to take any steps necessary to preserve any rights against any
Grantor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.

 



24

 

 

Section 8.3             Filing of Financing Statements. Pursuant to the UCC and
any other applicable law, each Grantor authorizes the Administrative Agent, its
counsel or its representative, at any time and from time to time, to file or
record financing statements, continuation statements, amendments thereto and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.
Additionally, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar
effect. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 8.4             Authority of the Administrative Agent. Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

ARTICLE IX

 

Subordination of Indebtedness

 

Section 9.1             Subordination of All Guarantor Claims. As used herein,
the term “Guarantor Claims” shall mean all debts and obligations of the Borrower
or any Grantor owing to any other Grantor, whether such debts and obligations
now exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
manner in which they have been or may hereafter be acquired. After the
occurrence and during the continuation of an Event of Default, no Grantor shall
receive or collect, directly or indirectly, from any obligor in respect thereof
any amount on account of the Guarantor Claims.

 



25

 

 

Section 9.2             Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Grantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian payments which would otherwise be payable upon
the Guarantor Claims. After the occurrence and during the continuance of an
Event of Default, each Grantor hereby assigns such payments to the
Administrative Agent for the benefit of the Secured Parties for application
against the Secured Obligations as provided under Section 8.2 of the Credit
Agreement. Should the Administrative Agent or any other Secured Party receive,
for application upon the Secured Obligations, any such payment which is
otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Guarantor Claims, then upon payment in full of the
Secured Obligations (other than Hedging Obligations owed by any Loan Party to
any Lender-Related Hedge Provider, Bank Product Obligations, and indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) and termination of all Commitments, the intended recipient shall
become subrogated to the rights of the Administrative Agent and the other
Secured Parties to the extent that such payments to the Administrative Agent and
the other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Secured Obligations, and such subrogation shall be with
respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received payments upon the Guarantor Claims.

 

Section 9.3             Payments Held for Benefit of Administrative Agent. In
the event that, notwithstanding Section 9.1 and Section 9.2, any Grantor should
receive any funds, payments, claims or distributions which are prohibited by
such Sections, then it agrees (a) to hold on behalf of and for the benefit of
the Administrative Agent and the other Secured Parties an amount equal to the
amount of all funds, payments, claims or distributions so received, (b) that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions except to pay them promptly to the Administrative Agent
for the benefit of the Secured Parties, and (c) to promptly pay the same to the
Administrative Agent for the benefit of the Secured Parties.

 

Section 9.4             Liens Subordinate. Each Grantor agrees that, until the
Termination Date, any Liens securing payment of the Guarantor Claims shall be
and remain inferior and subordinate to any Liens securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent, until the Termination Date, no Grantor shall (a) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Guarantor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including, without
limitation, the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

 

Section 9.5             Notation of Records. Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by any Grantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 



26

 

 

ARTICLE X

 

Miscellaneous

 

Section 10.1         Waiver. No failure on the part of the Administrative Agent
or any other Secured Party to exercise and no delay by any such Person in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy power or privilege
under any of the Loan Documents preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. The exercise by
the Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.2         Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 10.1 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

 

Section 10.3         Payment of Expenses, Indemnities.

 

(a)                Each Grantor agrees to pay or promptly reimburse the
Administrative Agent and each other Secured Party for all documented advances,
charges, costs and expenses (including, without limitation, all documented costs
and expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all documented fees, disbursements, and
expenses of one outside counsel to each such party (and any required special or
local counsel to each such party) and court costs) incurred by any Secured Party
in connection with the enforcement or protection of its rights in connection
with this Agreement, including, without limitation, in connection with (i) the
preservation of the Lien of, or the rights of the Administrative Agent or any
other Secured Party under, this Agreement, (ii) any actual or attempted sale,
lease, disposition, exchange, collection, compromise, settlement or other
realization in respect of, or care of, the Collateral, including all such costs
and expenses incurred in any bankruptcy, reorganization, workout or other
similar proceeding, or (iii) collecting against such Grantor under the guarantee
contained in Article II or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Grantor is a party.

 

(b)               Each Grantor shall indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and expenses (including the fees, disbursements, and expenses of any counsel for
any Indemnitee), and shall reimburse each Indemnitee upon demand for any legal
or other expenses incurred in connection with investigating or defending any of
the following, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Grantor or any of their Subsidiaries or Affiliates
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) the Collateral (including any exercise of rights or
remedies in connection therewith), or (iii) any actual or prospective suit,
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Grantor or any Grantor’s equity holders, Affiliates or
creditors, and regardless of whether any Indemnitee or such Grantor is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or other
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from (x) the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) a material breach by
such Indemnitee of any of its undertakings, obligations or commitments under
this Agreement.

 



27

 

 

(c)                To the extent permitted by applicable law, the Grantors shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated therein.

 

(d)               All amounts for which any Grantor is liable pursuant to this
Section shall be due and payable by such Grantor to the Administrative Agent or
any Secured Party upon demand.

 

Section 10.4         Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 10.2 of the Credit Agreement.

 

Section 10.5         Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the other Secured Parties and their respective
successors and permitted assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or Secured Obligations under this Agreement
without the prior written consent of the Administrative Agent and the Lenders.

 

Section 10.6         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.7         Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart to this Agreement by
facsimile transmission or by electronic mail in pdf format shall be as effective
as delivery of a manually executed counterpart hereof.

 

Section 10.8         Survival. The obligations of the parties under Section 10.3
shall survive the repayment of the Secured Obligations and the termination of
the Credit Agreement, the Letters of Credit, the Commitments, the Hedging
Obligations and the Bank Product Obligations. To the extent that any payments on
the Secured Obligations or proceeds of any Collateral are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then, to such extent, the Secured
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the other
Secured Parties’ Liens, security interests, rights, powers and remedies under
this Agreement and each other applicable Collateral Document shall continue in
full force and effect. In such event, each applicable Collateral Document shall
be automatically reinstated and each Grantor shall take such action as may be
reasonably requested by the Administrative Agent and the other Secured Parties
to effect such reinstatement.

 

Section 10.9         Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 



28

 

 

Section 10.10     No Oral Agreements. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

Section 10.11     Governing Law; Submission to Jurisdiction.

 

(a)                This Agreement and the other Loan Documents any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.

 

(b)               Each Grantor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York state court or, to the extent permitted by
applicable law, such appellate court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

 

(c)                Each Grantor irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)               Each party to this Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.2. Nothing
in this Agreement or in any other Loan Document will affect the right of any
party hereto to serve process in any other manner permitted by law.

 

Section 10.12     WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



29

 

 

Section 10.13     Acknowledgments.

 

(a)                Each Grantor hereby acknowledges that:

 

(i)                 it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;

 

(ii)               neither the Administrative Agent nor any other Secured Party
has any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iii)             no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Grantors and the Lenders.

 

(b)               Each of the parties hereto specifically agrees that it has a
duty to read this Agreement and the other Loan Documents to which it is a party
and agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Loan Documents to which it is a party; that it has in
fact read this Agreement and the other Loan Documents to which it is a party and
is fully informed and has full notice and knowledge of the terms, conditions and
effects of this Agreement and the other Loan Documents to which it is a party;
that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
other Loan Documents to which it is party; and has received the advice of its
attorney in entering into this Agreement and the other Loan Documents to which
it is a party; and that it recognizes that certain of the terms of this
Agreement and other Loan Documents to which it is a party result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability. Each Grantor agrees
and covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.

 

(c)                Each Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Administrative Agent, the other Secured Parties or any other Person or against
any Collateral. If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

 

Section 10.14     Additional Grantors. Each Person that is required to become a
party to this Agreement pursuant to Section 5.12 of the Credit Agreement and is
not a signatory hereto shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Person of a Joinder Agreement in the form of
Annex I.

 



30

 

 

Section 10.15     Set-Off. Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset (i) balances held by it or by any of its Affiliates for account of any
Grantor or any of its Subsidiaries at any of its offices, in dollars or in any
other currency, and (ii) Obligations then due and payable to such Secured Party
(or any Affiliate of such Secured Party), which are not paid when due, in which
case it shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

 

Section 10.16     Releases.

 

(a)                Release Upon Payment in Full. Upon the complete payment in
full of all Secured Obligations (other than Hedging Obligations owed by any Loan
Party to any Lender-Related Hedge Provider, Bank Product Obligations,
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made, or Letters of Credit that are either Cash
Collateralized or backstopped with a letter of credit, in form and substance
reasonably acceptable to the Issuing Bank) and the termination of the Credit
Agreement, the Letters of Credit (unless Cash Collateralized or backstopped with
a letter of credit, in form and substance reasonably acceptable to the
applicable Issuing Bank) and all Commitments thereunder (the “Termination
Date”), this Agreement shall be of no further force and effect and the
Administrative Agent, at the written request and expense of the Borrower, shall
promptly execute and deliver to such Grantor all releases or other documents and
reassign, release, transfer or deliver the Collateral then in the possession of
the Administrative Agent to the Grantors, without recourse, representation,
warranty or other assurance of any kind.

 

(b)               Further Assurances. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary for the release of the Liens
created hereby on such Collateral and the Capital Stock of such Grantor, made
without recourse, representation, warranty or other assurance of any kind. At
the request and sole expense of the Borrower, a Grantor shall be released from
its obligations hereunder in the event that all the Capital Stock of such
Grantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least 10 Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Grantor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.

 

(c)                Retention in Satisfaction. Except as may be expressly
applicable pursuant to Section 9-620 of the UCC, no action taken or omission to
act by the Administrative Agent or the other Secured Parties hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Secured Obligations or otherwise to be in
full satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in subsection (a)
of this Section.

 

Section 10.17     Reinstatement. The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 



31

 

 

Section 10.18     Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 

Section 10.19     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of such Loan Party’s obligations under its Guarantee
under the Loan Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 10.19 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.19, or otherwise under its
Guarantee, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 10.19 shall remain in full force and
effect until termination of all Commitments and payment in full of all
Obligations (other than any obligations or rights which according to the Credit
Agreement shall survive the termination of the Commitments) and the expiration
or termination of all Letters of Credit (other than any Letter of Credit for
which the LC Exposure has been Cash Collateralized in accordance with the terms
of the Credit Agreement or as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank shall have been made). Each Qualified
ECP Guarantor intends that this Section 10.19 constitute, and this Section 10.19
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Section 10.20     Relation to Other Loan Documents. The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

 

(a)                Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

(b)               Patent, Trademark, Copyright Security Agreements. The
provisions of any Intellectual Property Security Agreement are supplemental to
the provisions of this Agreement, and nothing contained in any Intellectual
Property Security Agreement shall limit any of the rights or remedies of
Administrative Agent hereunder.

 

Section 10.21     Intercreditor Agreement. Notwithstanding anything herein to
the contrary, each Grantor and the Administrative Agent (on behalf of each
Secured Party) agrees that the Lien and security interest granted to the
Administrative Agent pursuant to this Agreement and the exercise of any right or
remedy by the Administrative Agent hereunder, after the execution and delivery
thereof, are subject to the provisions of the ABDC Intercreditor Agreement and
each other intercreditor agreement entered into by the Administrative Agent with
respect to the Secured Obligations. In the event of any conflict between the
terms of the ABDC Intercreditor Agreement or any other intercreditor agreement
entered into by the Administrative Agent with respect to the Secured Obligations
and the terms of this Agreement (other than Article II hereof), the terms of the
ABDC Intercreditor Agreement or such other intercreditor agreement shall govern
and control at any time that the ABDC Intercreditor Agreement or such other
intercreditor agreement is in effect. Notwithstanding anything to the contrary
contained herein, the Administrative Agent acknowledges and agrees that no
Grantor shall be required to take or refrain from taking any action at the
request of the Administrative Agent with respect to the Collateral if such
action or inaction would be inconsistent with the terms of the ABDC
Intercreditor Agreement or other intercreditor agreement entered into by the
Administrative Agent with respect to the Secured Obligations.

 

 



32

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 



33

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWER:       BIOSCRIP, INC.       By:   /s/ Kimberlee C. Seah     Name:
Kimberlee C. Seah     Title: Senior Vice President, Secretary and General
Counsel

 



 

 

 

    GUARANTORS:       BIOSCRIP, INC.   APPLIED HEALTH CARE, LLC       By: /s/
Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah    
Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and General
Counsel     Title: Senior Vice President, Secretary and General Counsel      
BIOSCRIP INFUSION MANAGEMENT, LLC   BIOSCRIP INFUSION SERVICES, INC.       By:
/s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah    
Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and General
Counsel     Title: Senior Vice President, Secretary and General Counsel      
BIOSCRIP INFUSION SERVICES, LLC   BIOSCRIP Medical Supply SERVICES, LLC      
By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah
    Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and
General Counsel     Title: Senior Vice President, Secretary and General Counsel
      BIOSCRIP NURSING SERVICES, LLC   BIOSCRIP PBM SERVICES, LLC       By: /s/
Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah    
Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and General
Counsel     Title: Senior Vice President, Secretary and General Counsel      
BIOSCRIP PHARMACY (NY), INC.   BIOSCRIP PHARMACY (PUERTO RICO), INC.       By:
/s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah    
Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and General
Counsel     Title: Senior Vice President, Secretary and General Counsel      
BIOSCRIP PHARMACY SERVICES, INC.   BIOSCRIP PHARMACY, INC.       By: /s/
Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah    
Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and General
Counsel     Title: Senior Vice President, Secretary and General Counsel

 



 

 

 

BRADHURST SPECIALTY PHARMACY, INC.   CEDAR CREEK HOME HEALTH CARE AGENCY, LLC  
    By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C.
Seah     Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and
General Counsel     Title: Senior Vice President, Secretary and General Counsel
      CHRONIMED, LLC   CHS HOLDINGS, INC.       By: /s/ Kimberlee C. Seah   By:
/s/ Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah  
Title: Senior Vice President, Secretary and General Counsel     Title: Senior
Vice President, Secretary and General Counsel       CRITICAL HOMECARE SOLUTIONS,
INC.   DEACONESS ENTERPRISES, LLC       By: /s/ Kimberlee C. Seah   By: /s/
Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title:
Senior Vice President, Secretary and General Counsel     Title: Senior Vice
President, Secretary and General Counsel       DEACONESS HOMECARE, LLC   EAST
GOSHEN PHARMACY, INC.       By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C.
Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title: Senior Vice
President, Secretary and General Counsel     Title: Senior Vice President,
Secretary and General Counsel       ELK VALLEY HEALTH SERVICES, LLC   ELK VALLEY
HOME HEALTH CARE AGENCY, LLC       By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee
C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title: Senior
Vice President, Secretary and General Counsel     Title: Senior Vice President,
Secretary and General Counsel       ELK VALLEY PROFESSIONAL AFFILIATES, INC.  
GERICARE, LLC       By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah  
Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title: Senior Vice
President, Secretary and General Counsel     Title: Senior Vice President,
Secretary and General Counsel       HOMECHOICE PARTNERS, INC.   INFUCENTERS, LLC
      By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C.
Seah     Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and
General Counsel     Title: Senior Vice President, Secretary and General Counsel

 



 

 

 

INFUSAL PARTNERS   INFUSCIENCE HHA, LLC       By: /s/ Kimberlee C. Seah   By:
/s/ Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah  
Title: Senior Vice President, Secretary and General Counsel     Title: Senior
Vice President, Secretary and General Counsel       INFUSCIENCE, INC.  
INFUSCIENCE SOUTH CAROLINA, LLC       By: /s/ Kimberlee C. Seah   By: /s/
Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title:
Senior Vice President, Secretary and General Counsel     Title: Senior Vice
President, Secretary and General Counsel       INFUSCIENCE SUB, INC.   INFUSION
PARTNERS, LLC       By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah  
Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title: Senior Vice
President, Secretary and General Counsel     Title: Senior Vice President,
Secretary and General Counsel       INFUSION PARTNERS OF BRUNSWICK, LLC  
INFUSION PARTNERS OF MELBOURNE, LLC       By: /s/ Kimberlee C. Seah   By: /s/
Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title:
Senior Vice President, Secretary and General Counsel     Title: Senior Vice
President, Secretary and General Counsel       INFUSION SOLUTIONS, INC.  
INFUSION THERAPY SPECIALISTS, INC.       By: /s/ Kimberlee C. Seah   By: /s/
Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title:
Senior Vice President, Secretary and General Counsel     Title: Senior Vice
President, Secretary and General Counsel       KNOXVILLE HOME THERAPIES, LLC  
NATIONAL HEALTH INFUSION, INC.       By: /s/ Kimberlee C. Seah   By: /s/
Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title:
Senior Vice President, Secretary and General Counsel     Title: Senior Vice
President, Secretary and General Counsel       NATURAL LIVING, INC.   NEW
ENGLAND HOME THERAPIES, INC.       By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee
C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title: Senior
Vice President, Secretary and General Counsel     Title: Senior Vice President,
Secretary and General Counsel

 



 

 

 

OPTION HEALTH, LTD.   PROFESSIONAL HOME CARE SERVICES, INC.       By: /s/
Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah    
Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and General
Counsel     Title: Senior Vice President, Secretary and General Counsel      
REGIONAL AMBULATORY DIAGNOSTICS, INC.   SCOTT-WILSON, INC.       By: /s/
Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C. Seah    
Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and General
Counsel     Title: Senior Vice President, Secretary and General Counsel      
SOUTH MISSISSIPPI HOME HEALTH, INC.   SOUTH MISSISSIPPI HOME HEALTH, INC. -
REGION I       By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name:
Kimberlee C. Seah     Name: Kimberlee C. Seah   Title: Senior Vice President,
Secretary and General Counsel     Title: Senior Vice President, Secretary and
General Counsel       SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION II   SOUTH
MISSISSIPPI HOME HEALTH, INC. – REGION III       By: /s/ Kimberlee C. Seah   By:
/s/ Kimberlee C. Seah   Name: Kimberlee C. Seah     Name: Kimberlee C. Seah  
Title: Senior Vice President, Secretary and General Counsel     Title: Senior
Vice President, Secretary and General Counsel       SPECIALTY PHARMA, INC.  
WILCOX MEDICAL, INC.       By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah
  Name: Kimberlee C. Seah     Name: Kimberlee C. Seah   Title: Senior Vice
President, Secretary and General Counsel     Title: Senior Vice President,
Secretary and General Counsel       NUTRI USA INC.   PHCS ACQUISITION CO, INC.  
    By: /s/ Kimberlee C. Seah   By: /s/ Kimberlee C. Seah   Name: Kimberlee C.
Seah     Name: Kimberlee C. Seah   Title: Senior Vice President, Secretary and
General Counsel     Title: Senior Vice President, Secretary and General Counsel

 





 

 

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK     By:    /s/ Ben Cumming____   Name: Ben Cumming   Title:
Director

 



 

 

 

ANNEX I

 

Form of Joinder Agreement

 

THIS JOINDER AGREEMENT, dated as of [_____] (this “Joinder Agreement”), is made
by [name of new Subsidiary], a [__________] (the “Additional Grantor”), in favor
of SUNTRUST BANK, as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below). All
capitalized terms not defined herein shall have the meanings assigned to them in
the Guaranty and Security Agreement.

 

WHEREAS, BioScrip, Inc., a Delaware corporation (the “Borrower”) has entered
into that certain Credit Agreement dated as of July 31, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the several banks and other financial
institutions and lenders from time to time party thereto, and the Administrative
Agent, providing for, among other things, revolving credit and term loan
facilities subject to the terms set forth therein;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into that certain Guaranty and Security Agreement
dated as of July 31, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”), in favor of
the Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Security Agreement;

 

NOW, THEREFORE, it is agreed:

 

SECTION 1. Guaranty and Security Agreement. By executing and delivering this
Joinder Agreement, the Additional Grantor, as provided in Section 10.14 of the
Guaranty and Security Agreement, hereby becomes a party to the Guaranty and
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in and lien
on all right, title and interest of the Additional Grantor in all property of
such Additional Grantor that constitutes Collateral, wherever located and
whether now owned or at any time hereafter acquired by the Additional Grantor,
or in which the Additional Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations (other than any Excluded
Swap Obligation with respect to such Grantor). The information set forth in
Schedule A hereto is hereby added to the information set forth in Schedules 1
through 9 to the Guaranty and Security Agreement and the Additional Grantor
represents and warrants that all information set forth on Schedule A is true,
correct and complete in all respects as of the date hereof. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Article V of the Guaranty and Security Agreement is true
and correct in all material respects (or if already qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date hereof (after
giving effect to this Joinder Agreement) as if made by such Additional Grantor
on and as of the date hereof. Not in limitation of the foregoing, the Additional
Grantor hereby confirms that by execution of this Joinder Agreement, it is
jointly and severally liable with the other Guarantors for all Guaranteed
Obligations (other than any Excluded Swap Obligation with respect to such
Grantor), whether now existing or hereafter arising, in accordance with and
subject to the terms of the Guaranty and Security Agreement. Each reference to a
“Grantor” or a “Guarantor” in the Guaranty and Security Agreement shall be
deemed to include the Additional Grantor.

 



 

 

 

SECTION 2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF).

 

SECTION 3. Acknowledgement. The Additional Grantor acknowledges and confirms
that it has received a copy of the Credit Agreement, the Guaranty and Security
Agreement, and the other Loan Documents and, in each case, all schedules and
exhibits thereto.

 

SECTION 4. Further Assurances. The Additional Grantor agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts and
things as the Administrative Agent may reasonably request in order to effect the
purposes of this Joinder Agreement in accordance with and subject to the terms
of the Guaranty and Security Agreement.

 

SECTION 5. Counterparts. This Joinder Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Joinder Agreement by
signing any such counterpart. Delivery of an executed counterpart to this
Joinder Agreement by facsimile transmission or by electronic mail in pdf format
shall be as effective as delivery of a manually executed counterpart hereof.

 

SECTION 6. Loan Document. Except as expressly supplemented hereby, the Loan
Documents shall remain in full force and effect. For avoidance of doubt, the
Additional Grantor and the Administrative Agent hereby acknowledge and agree
that this Joinder Agreement is a Loan Document.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 



Annex I

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

    [NAME OF ADDITIONAL GRANTOR]             By:         Name:       Title:    
    Acknowledged and Agreed to as of the date hereof:             ADMINISTRATIVE
AGENT:             SUNTRUST BANK             By:         Name:       Title:    

 



 

 

 

SCHEDULE A

 

Supplement to Schedules of

Guaranty and Security Agreement

 



Annex I

 

 

ANNEX II

 

Form of Intellectual Property Security Agreement

 

THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [_____]
(this “Security Agreement”), is made by [name of Grantor], a [__________] (the
“Grantor”), in favor of SunTrust Bank, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
for the Secured Parties (as defined in the Guaranty and Security Agreement
referred to below).

 

WHEREAS, BioScrip, Inc., a Delaware corporation (the “Borrower”) has entered
into that certain Credit Agreement dated as of July 31, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower the several banks and other financial
institutions and lenders from time to time party thereto, and the Administrative
Agent, providing for, among other things, revolving credit and term loan
facilities subject to the terms set forth therein;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into that certain Guaranty and Security Agreement
dated as of July 31, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”), in favor of
the Administrative Agent for the benefit of the Secured Parties; and

 

WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

 

SECTION 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

SECTION 2. Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations (other than any Excluded
Hedging Obligation with respect to such Grantor), hereby pledges and grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in and lien on all right, title and interest of the Grantor
in, to and under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):

 

[(a) all of its Copyrights and all Copyright Licenses;

 

(b) all renewals, reversions and extensions of the foregoing; and

 

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

[(a) all of its Patents and all Patent Licenses;

 



 

 

 

(b) all reissues, reexaminations, continuations, continuations-in-part,
divisions, renewals and extensions of the foregoing; and

 

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

[(a) all of its Trademarks and all Trademark Licenses;

 

(b) all renewals and extensions of the foregoing;

 

(c) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

 

(d) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

As of the date of this Security Agreement, all of the Grantor’s
[Copyright][Patent][Trademark] Collateral is set forth on Schedule I hereto.

 

SECTION 3. Guaranty and Security Agreement. The security interest granted
pursuant to this Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright][Patent][Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event of any conflict or inconsistency between this
Security Agreement and the Guaranty and Security Agreement (or any portion
hereof or thereof), the terms of the Guaranty and Security Agreement shall
prevail.

 

SECTION 4. Termination. This Security Agreement shall terminate and the Lien on
and security interest in the [Copyright] [Patent] [Trademark] Collateral shall
be released in accordance with Section 10.16 of the Guaranty and Security
Agreement. Upon the termination of this Security Agreement, the Administrative
Agent shall, at the sole cost and expense of the Loan Parties, promptly execute
all documents, make all filings, take all other actions reasonably requested by
the Grantors to evidence and record the release of the Lien on and security
interests in the [Copyright] [Patent] [Trademark] Collateral granted herein.

 

SECTION 5. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall retain full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
subject to a security interest hereunder.

 

SECTION 6. Governing Law. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF).

 



Annex II

 

 

SECTION 7. Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart. Delivery of an executed counterpart to this
Security Agreement by facsimile transmission or by electronic mail in pdf format
shall be as effective as delivery of a manually executed counterpart hereof.

 

SECTION 8. Loan Document. For avoidance of doubt, the Grantor and the
Administrative Agent hereby acknowledge and agree that this Security Agreement
is a Loan Document.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

  



Annex I

 

 

IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

    [NAME OF ADDITIONAL GRANTOR]             By:         Name:       Title:    
    Acknowledged and Agreed to as of the date hereof:             ADMINISTRATIVE
AGENT:             SUNTRUST BANK             By:         Name:       Title:    

 



Annex II

 

 

SCHEDULE I

 

[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses

 

I.REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]

 

[Include registration number and date]

 

II.[COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS

 

[Include application number and date]

 

III.[COPYRIGHT][PATENT][TRADEMARK] LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 



 

 

 

ANNEX III

 

Form of Acknowledgment and Consent

 

The undersigned hereby acknowledges receipt of a copy of that certain Guaranty
and Security Agreement, dated as of July 31, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), made by
BIOSCRIP, INC., a Delaware corporation and the other Grantors party thereto for
the benefit of SUNTRUST BANK, as administrative agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”). The
undersigned agrees for the benefit of the Administrative Agent and the Secured
Parties defined therein as follows:

 

1. The undersigned will be bound by the terms of the Agreement relating to the
Pledged Securities issued by the undersigned and will comply with such terms
insofar as such terms are applicable to the undersigned.

 

2. The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.

 

  [NAME OF ISSUER]       By:       Name:     Title:       Address for Notices:  
[_____]   [_____]   Attention: [_____]   Telecopy Number: [_____]

 



 

 